Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-15 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 2 recites “a hinge” which is confusing because claim 1 already recites “a hinge” in the penultimate line and thus it is unclear if this is intended to be referring to the same hinge.
Claim 13, line 2 recites “a hinge” which is confusing because claim 1 already recites “a hinge” in the penultimate line and thus it is unclear if this is intended to be referring to the same hinge.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (2008/0097261) in view of Itnati (2010/0198118) and Green (WO 2017/124135).
Regarding claim 1, Hansen discloses a cardiopulmonary resuscitation (CPR) positioning apparatus (Fig. 2), comprising: a support structure comprising a plurality of elements (back plate 1, transverse plate 10, pair of legs formed by upper parts 12 and lower parts 13, Fig. 2), the side elements (pair of legs 12, 13, Fig. 2) having a variable length (upper parts 12 are situated telescopically inside lower parts 13, see the third sentence of [0019]) and each element connected one to another at respective ends thereof (each element is connected to the adjacent element(s) via hinges at the top of upper parts 12 and via hinges 14, see Fig. 2 and see the third sentence of [0019]); wherein the support structure is configured to be unfolded (the configuration in Fig. 2) from a compactly folded configuration (the configuration in Fig. 4, see [0012]), in which the plurality of elements (1, 10, 12, 13) are arranged one against another (see Fig. 4 and see the second and third sentences of [0026]), to an operable configuration (the configuration in Fig. 2), in which the elements are arranged end-to-end around a patient's chest (each element 1, 10, 12, 13, is connected at its end(s) via hinges, Fig. 2; see also para. [0021]); and a CPR chest compressor (compression member 5, Fig. 2) movably mounted (able to move as plate 10 moves during folding/unfolding, able to move vertically via telescoping leg parts 12, 13 adjusting the height of 10, and the compression member 5 is movably mounted as it is lowered in plate 10 and then locked into position, see the penultimate sentence of [0021]) to a first of the plurality of elements (transverse plate 10, Fig. 2); wherein an end of each of a first set of two adjacent elements are connected to each other by a hinge (each element is connected to the adjacent element(s) via hinges at the top of upper parts 12 and via hinges 14, see Fig. 2 and see the third sentence of [0019]. The "first set of two adjacent elements" will be considered the hinge 14 between the lower end of right leg 12, 13, and the right end of patient-receiving surface 100 of the back plate in Fig. 2), wherein the hinge (14) allows an angle between the first set of two adjacent elements to be varied to an angle including substantially 0° (see Fig. 2, Fig. 4, and see "hinges 14 permit the legs to rotate towards the transverse plate 10 to provide a storage position for the chest compression system and the support" see lines 19-21 of [0019]. When the leg is rotated towards the transverse plate for storage as in Fig. 4, this will be an angle of substantially 0°).
Hansen is silent regarding each of the plurality of elements having a variable length (back plate 1, transverse plate 10 are not disclosed to have a variable length), wherein the CPR chest compressor (5) is configured to be moved along the first of the plurality of elements (10) such that, when the support structure is in the operable configuration (Fig. 2), the chest compressor can be positioned precisely above the patient's chest; and wherein the hinge allows the angle between the first set of two adjacent elements to be varied from substantially 0° to substantially 360°.
Itnati teaches a related CPR positioning apparatus (Fig. 1A) with a support structure including a plurality of elements (length-adjustable plunger-carrying element 15, height-adjustable element 17, and length-adjustable base element 19, Figs. 1A), each of the plurality of elements having a variable length (see the first four sentences of [0146]), wherein the CPR chest compressor (electric motor 14, crankshaft 18, plunger 38, Fig. 1A) is configured to be moved along the first of the plurality of elements (it is movably attached to the length-adjustable plunger-carrying element 15, see the first four sentences of [0146]) such that, when the support structure is in the operable configuration (Fig. 1A, Fig. 4), the chest compressor (14, 18, 38) can be positioned precisely above the patient's chest (as in Figure 4, the chest compressor can be positioned via the length-adjustment described in lines 6-11 of [0148] to be positioned to the center of the thorax of the patient; see also the last sentence of [0171]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the back plate and transverse plate of Hansen to length adjustable via telescopic arrangement as taught by Itnati so the lateral position of the chest compressor can be adjusted to the precise center of the thorax of the patient by merely sliding the length-adjusting members.
The modified Hansen/Itnati device is still silent regarding the hinge (14, Hansen) allowing the angle to be varied from substantially 0° to substantially 360°.
Green teaches a reasonably pertinent device (Fig. 6) for solving the problem of a hinged supporting structure to adjustably position a pressure applicator (applicators 140, Fig. 3) so it can apply pressure against the torso (see the last sentence of [0042]). Green states that the plurality of support elements are each connected by a hinge (articulation joints 128, Figs. 4-5) which allow the angle to be varied from substantially 0° to substantially 360° (“capable of rotating through 360 degrees relative to the previous arm segment” see the first sentence of [0042]), and the hinge is able to be locked in place at different angular positions (see all of [0040]). The ability of the hinge to be varied through 360 degrees allows the direction of the applied force relative to the arms to be optimized (see the first sentence of [0039]), and it “provides a great amount of flexibility in being able to be arranged into the exact shape required to practically massage the desired body part” see the first sentence of [0042]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hinges of Hansen/Itnati to each be capable of being varied from substantially 0° to substantially 360° and to be selectively locked into different angular positions as taught by Green because this will provide an expected result of allowing the user to adjust the hinges to suit the particular needs of the situation, and provide a great amount of flexibility in being arranged to the exact shape required.
Regarding claim 2, the modified Hansen/Itnati/Green device discloses wherein the plurality of elements comprises: a chest-side element (plate 10, Fig. 2 of Hansen, as modified by Itnati to be telescopically adjustable) configured to be arranged against the patient's chest (see the third and fourth sentences of [0019] of Hansen) when the support structure is in the operable configuration (see Fig. 2 of Hansen), a back-side element (back plate 1 and patient-receiving surface 100, Fig. 2 of Hansen, as modified by Itnati to be telescopically adjustable) configured to be arranged against the patient's back when the support structure is in the operable configuration (the patient is placed on "patient-receiving surface 100", see Fig. 2 of Hansen) and to provide counter resistance to the CPR chest compressor (the back plate 1 and patient-receiving surface 100 will necessarily provide at least some counter resistance as these surfaces support the patient's back while the CPR chest compressor compresses their torso against the back plate and patient receiving surface), and two side elements (12, 13, form two side elements as the two side legs, see Fig. 2 of Hansen) configured to be arranged against the patient's sides when the support structure is in the operable configuration ("The legs are adapted for abutment against the sides of the patient's body" see lines 21-22 of [0019] of Hansen).  
Regarding claim 3, the modified Hansen/Itnati/Green device discloses wherein the first of the plurality of elements is the chest-side element (the first element is plate 10, the chest-side element, see Fig. 2 of Hansen).  
Regarding claim 4, the modified Hansen/Itnati/Green device as currently combined is silent regarding wherein the CPR chest compressor (5, Fig. 2 of Hansen, modified to be adjustably positioned on the telescopic length-adjustable support 15 as taught by Itnati) further comprises a position locking mechanism configured to lock the CPR chest compressor (5) into a position along the length of the chest-side element (1 of Hansen, as modified to be telescopically adjustable as taught by 15 of Itnati).  
However, Hansen additionally discloses using known position locking mechanisms for the telescopic arrangements (“The devices for locking the legs at the wanted length are conventional” see the fourth sentence of [0019]), and Applicant admits that such position locking mechanisms are well known in the art (see the last sentence of [0051] of Applicant’s specification filed May 12, 2021). The use of a known position locking mechanism would provide an expected result of holding the telescopic arrangement in the selected length/height.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chest-side element of Hansen/Itnati/Green to have a position locking mechanism for the telescopically adjustable element holding the CPR chest compressor as generally taught by Hansen since the use of a position locking mechanism for telescopically adjustable elements is well known in the art and provides an expected result of holding the telescopic arrangement in the selected length/height.
Regarding claim 5, the modified Hansen/Itnati/Green device discloses wherein each of the plurality of elements comprises two sub-parts that are movable with respect to one another (Hansen discloses the side elements (legs) each have two sub-parts 12, 13, that are telescopically movable with respect to one another, see the third sentence of [0019]. Additionally, the remaining elements 1, 10, of Hansen have been modified to be telescopically adjustable as taught by 15, 19, Fig. 1A of Itnati, see the first four sentences of [0146]. The two sub-parts are 22, 24, and 34, 36, in Fig. 1A of Itnati), so as to allow the respective one of the plurality of elements to have a variable length.  
Regarding claim 6, the modified Hansen/Itnati/Green device discloses wherein the two sub-parts (12, 13, Fig. 2 of Hansen, 22, 24 and 34, 36, Fig. 1A of Itnati) are configured to telescope with respect to one another (see the third sentence of [0019] of Hansen, and the first four sentences of [0146] of Itnati).  
Regarding claim 7, the modified Hansen/Itnati/Green device discloses wherein the side elements (legs comprised of telescopic parts 12, 13, Fig. 2 of Hansen) comprise a length locking mechanism configured to lock the respective two or more sub-parts with respect to one another, so as to set the variable length of the respective one of the plurality of elements at a fixed length (see the third and fourth sentences of [0019] of Hansen). The modified device as currently combined is silent regarding each of the plurality of elements having this feature (i.e., the back plate 1 and chest-side element 10 of the modified device do not currently have length locking mechanisms).
However, one of ordinary skill in the art would understand that Hanson’s use of known known position locking mechanisms for the telescopic arrangements would be applicable to the other adjustable telescopic arrangements in the modified device (“The devices for locking the legs at the wanted length are conventional” see the fourth sentence of [0019]). Furthermore, Applicant admits that such position locking mechanisms are well known in the art (see the last sentence of [0051] of Applicant’s specification filed May 12, 2021). The use of a known position locking mechanism would provide an expected result of holding the telescopic arrangement in the selected length/height.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the back plate element and the chest-side element of Hansen/Itnati/Green to each have a position/length locking mechanism for the telescopically adjustable element holding the CPR chest compressor and for the back plate as generally taught by Hansen since the use of a position/length locking mechanism for telescopically adjustable elements is well known in the art and provides an expected result of holding the telescopic arrangement in the selected length/height.
Regarding claim 8, the modified Hansen/Itnati/Green device discloses wherein an end of each set of two adjacent elements are connected to each other by a hinge (each element is connected to the adjacent element(s) via hinges at the top of upper parts 12 and via hinges 14, see Fig. 2 and see the third sentence of [0019] of Hansen. These hinges are modified by Green in the modified device) wherein the hinge allows an angle between each set of two adjacent elements to be varied from substantially 0° to substantially 360° (as taught by Green, see the first sentence of [0042]).  
Regarding claim 9, the modified Hansen/Itnati/Green device discloses wherein the hinge has an angle of substantially 0° to substantially 360° when the support structure is in the compactly folded configuration (see the folded configuration in Fig. 4 of Hansen, the hinges have been modified by Green to be capable of rotating 360° and regardless, the hinges will necessarily be at an angle of substantially 0° to substantially 360° because that encompasses the entire range of the hinge’s motion).  
Regarding claim 10, the modified Hansen/Itnati/Green device discloses wherein the hinge has an angle locking mechanism (the hinges have been modified by Green, which has an angle locking mechanism as described in paragraph [0040]) configured to lock the angle between the first set of two adjacent elements when the support structure is in the operable configuration (see paragraph [0040] of Green, the hinge angle will be able to be locked between each set of adjacent elements when the support structure is in the operable configuration).  
Regarding claim 11, the modified Hansen/Itnati/Green device wherein the angle locking mechanism (taught by para. [0040] of Green) is configured to lock the angle between the first set of two adjacent elements at approximately 90° (the angular positions may eb locked at regular intervals of 90 degrees, see the last two sentences of [0040] of Green. Additionally, it is noted that Itnati also discloses providing an angle lockable hinge at 90 degrees, see Fig. 1A and see the last sentence of [0148]).  
Regarding claim 12, the modified Hansen/Itnati/Green device wherein a connection between an end of each of a second set of two adjacent elements is separable, such that the two elements in the second set of two adjacent elements can be separated from each other, so as to allow the support structure to be threaded around the body of the patient (the connection between the side legs 12, 13 and the back plate 1/100 is separable so the elements can be separated from each other, and to allow the support structure to be threaded around the body of the patient by first placing the back plate under the patient’s back, see the first three sentences of [0021] of Hansen).  
Regarding claim 13, the modified Hansen/Itnati/Green device wherein the connection between the two elements of the second set of two adjacent elements is a hinge whose angle is variable (the connection between the side legs 12, 13, and the back plate 1/100 in Fig. 2 of Hansen is a hinge such as hinge 14, and this angle is variable as seen in Fig. 2 and as stated in lines 19-21 of [0019]. Furthermore, the hinges have been modified by Green to be fully variable through 360 degrees).  
Regarding claim 14, the modified Hansen/Itnati/Green device wherein the connection between the two elements of the second set of two adjacent elements (the legs 12,13, and the back plate 1/100, Fig. 2 of Hansen) is fixed at a predetermined angle (see para. [0040] of Green, the modified hinge connections will be variable through 360 degrees and have regular intervals such as at 90 degrees where the hinge can be fixed), whereby an angle between the two elements of the second set of two adjacent elements does not vary during operation of the CPR positioning apparatus (the angle of the hinge will not vary when it is placed in a fixed position. See para. [0040] of Green).  
Regarding claim 15, the modified Hansen/Itnati/Green device wherein the connection between the two elements of the second set of two adjacent elements (the legs 12,13, and the back plate 1/100, Fig. 2 of Hansen) is re-connectable once separated, so as to allow the support structure to be arranged end-to-end around the patient's chest once it has been threaded around the body of the patient (see the first three sentences of [0021] of Hansen, the legs start off separated from the back plate, and then are re-connectable to allow the support structure to be arranged end-to-end around the patient’s chest as in Figure 2 of Hansen).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mullikin (3,489,140) discloses a related CPR support positioning apparatus with a plurality of elements including telescopically adjustable elements. Albenda (2007/0102384) discloses a related hinged device with pivotable connections around 360 degrees. Rao (8,535,251) discloses a related CPR support positioning apparatus with a hinge that is configured to rotate over 180 degrees. Kain et al. (6,752,462) discloses a related hinge that is rotatable about an axis a full 360 degrees and may be locked in any position. Snediker (3,850,401) discloses a related 360 degree rotatable hinge with 90 degree locking intervals. Hurt (4,348,815) discloses a related 360 degree rotatable hinge with 90 degree locking intervals. Everete (5,257,619) discloses a related CPR support positioning apparatus with telescopic elements and position locking mechanisms to lock the telescopic elements in a selected position. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785